Appeal by plaintiff from an order of the Supreme Court, Kings County, dated December 1, 1975, which inter alia granted defendant’s motion to vacate a default judgment entered in the same court on August 12, 1975. Order affirmed, with $50 costs and disbursements. Defendant’s time to answer is extended until 20 days after entry of the order to be made hereon. In our opinion, Special Term did not abuse its discretion in permitting defendant to vacate its obviously inadvertent default (see Schuyler v Board of Educ., 14 AD2d 468). Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.